                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:16-CR-00042-KDB-DSC-1
 USA                                          )
                                              )
    v.                                        )               ORDER
                                              )
 RICHARD LEE KNIGHT                           )
                                              )

         THIS MATTER is before the Court upon Defendant Richard Lee Knight’s pro

se request for appointment of counsel to assist with a compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 34).

         Defendant asks the Court to appoint him counsel to assist him with his request

for a compassionate release. However, “a criminal defendant has no right to counsel

beyond his first appeal.” United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000)

(quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991).               “Though in some

exceptional cases due process does mandate the appointment of counsel for certain

postconviction proceedings,” the defendant has not presented a showing of such

exceptional circumstances in this case. Legree, 205 F.3d at 730 (internal citation

omitted. The Court finds that the interests of justice do not require appointment of

counsel to assist the defendant at this time.

         IT IS, THEREFORE, ORDERED, that Defendant’s pro se request for

appointment of counsel (Doc. No. 34), is DENIED without prejudice.

         SO ORDERED.

                                   Signed: November 4, 2020




       Case 5:16-cr-00042-KDB-DSC Document 36 Filed 11/04/20 Page 1 of 1
